DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 9-13 and 17-21 are currently pending. Claims 8 and 14-16 have been canceled. 
Terminal Disclaimer
The terminal disclaimers filed on 02/22/2022 disclaiming the terminal portion of any patent granted on this application have been reviewed and are accepted.  The terminal disclaimers have been recorded.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-13, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsumoto et al. (US 2006/0166137 A1) in view of Namba et al. (US 2014/0326151 A1) as evidenced by Alles (US 3,458,311).
Regarding claims 1-7, 9-13, 16, 17 and 20, Mitsumoto et al. disclose a lithographic printing plate (planographic printing plate; claims, examples, abstract and [0090]) comprising a hydrophilized aluminum support [0440-0451]; and a water-soluble or water-dispersible negative type [0538] image recording layer provided on the aluminum support. The image recording layer contains a thermoplastic polymer particle (thermoplastic polymer fine particles [0388-0398]). The polymer particles includes a styrene-acrylonitrile copolymer [0398].  The image recording layer further contains a hydrophilic resin [0412].  The image recording layer contains an infrared absorbing agent having a water-soluble group [0125], a polymerization initiator, surfactant having polyoxyalkylene group or hydroxy group [0198-0199] and a polymerizable compound (Examples and [0232]). The lithographic printing plate further comprises a protective layer [0098] containing at least one kind of particles having an average particle diameter of 0.3 to 20µm [0095] encompassing the instant claimed range of 0.5 to 20 µm. The image recording layer [0090] contains at least one kind of particles (inorganic particle; [0218-0219] having an average particle diameter of 5 nm to 10 µm [0220] encompassing the instant claimed range of 0.5 to 20 µm. The protective layer is an outermost layer (abstract). Mitsumoto et al. teach a lithographic printing plate laminated so that surface of a side of the image recording layer is directed contacted with the outmost layer on a side opposite the image recoding layer [0021-0031]. Mitsumoto et al. disclose a method of producing a lithographic printing plate precursor and plate-making method ( lithographic printing method; [0490 and examples]) comprising a step of image-exposing the lithographic printing plate precursor  [0490-0494] ; and a step of supplying at least any of printing ink or dampening water and removing an unexposed portion of an image recording layer on a printing press [0496-0499] and preparing a lithographic printing plate and step of performing printing using the obtained lithographic printing plate [0498 and 0500].
 	Further regards to claim 1, Mitsumoto et al. teach ( see claims and paragraphs [0032 and 0104]) a center line average roughness of a surface of an outermost layer of the lithographic printing plate precursor is set 0.2 µm to 0.6 µm, and it would have been obvious to one of ordinary skill in the art at the time of the invention to adjust a permissible range of a roughness of a surface of an outermost layer on a side, where the image recording layer is provided , of the lithographic printing plate as recited by Mitsumoto et al. to a range of 0.3 µm to 20 µm of an average arithmetic average height Sa.
Further regards to claims 1 and 16, Mitsumoto et al. do not explicitly teach the protective layer having a plurality of protrusions as instantly claimed. However, Namba et al. teach a lithographic printing plate ([0002 and 0011]) comprising surfaces of the outermost layer on the side opposite the side where the image recording layer is provide has a plurality of protrusions and between the aluminum support. See claims, examples and paragraphs [0041-0068]. Namba et al. teach the image recording layer may optionally have a protective layer (outermost layer) formed thereon to prevent scuffing and other damage to the image recording layer to serve as oxygen barrier, and to prevent during exposure to high-intensity laser [0227]. Furthermore, the protective layer has heretofore of Namba is described in detail in Alles (US 3,458,311).  Alles specifically describes an adherent solid protective stratum (protective layer) comprising a macromolecular organic polymer or polymer mixture (the polymer compound containing the protrusion) that is polyvinyl alcohol resin or polyvinyl acetal resin (col. 1, line 71- col. 2, line 68). Namba et al. and Mitsumoto et al. are analogous art in the lithography printing plate field. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify lithographic printing plate of Mitsumoto et al to include the protective layer is the outermost layer and having a plurality of protrusions (polyvinyl alcohol or polyvinyl acetal) as taught by Namba et al. in view of prevent scuffing and other damage to the image recording layer to serve as oxygen barrier, and to prevent during exposure to high-intensity laser.
Further regards to claim 2, Mitsumoto et al. teach the same thermoplastic copolymer particles as recited by the instant claims. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)]. Therefore, one of ordinary skilled in the art would recognize that thermoplastic copolymer particle has a glass transition temperature in a range of 70°C to 140°C as instantly claimed. 
Also, it is the position of the examiner that those characteristics are inherent, given that the thermoplastic copolymer particles disclosed by Mitsumoto et al. and the instant claims are the same. A reference that is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  
	Further regards to claims 10 and 11, Mitsumoto et al. do not explicitly teach an in-plane density of the particles having particle diameter of 0.5 µm to 20 µm is 10000 pcs/mm2 or less as instantly claimed. However, Mitsumoto et al. and the instant claims recite the same particles having particle diameter of 0.5 µm to 20 µm (see citations above). However, products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)]. Thus, the particles having particle diameter of 0.5 µm to 20 µm according to Mitsumoto et al. is expected to have an in-plane density of 10000 pcs/mm2 or less as that of instant applicants.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsumoto et al. (US 2006/0166137 A1) in view of Namba et al. (US 2014/0326151 A1) as evidenced by Alles (US 3,458,311) as applied to claims 1-7, 9-13, 16, 17 and 20 above, and further in view of Koizumi (US 2006/0046186 A1).
Regarding claim 21, Neither Mitsumoto et al. nor Nambe et al. explicitly teach a plate-making method for a lithographic printing plate comprising a step of supplying a developer having a pH of 2 to 14 as instantly claimed. However, Mitsumoto et al. teach a plate-making method for a lithographic printing plate comprising a step of image-exposing the lithographic printing plate precursor [0490-0494]; and a step of supplying a liquid solution and removing an unexposed portion of an image recording layer [0496-0499]. It is noted that it is well-known to one of ordinary skill in the art to understand that liquid solution (dampening water) as recited by Mitsumoto has pH in the range as instantly claimed of 2 to 14. Nonetheless, the examiner has added Koizumi to teach that it is well-known to one of ordinary skill in the art to supply a developer as an alkaline aqueous solution [0175] having a pH in the range of 10 to 13.5, which encompasses the instant claimed range of a developer having pH in the range of 2 to 14 as instantly claimed to remove an unexposed portion (negative image recording layer) to prepare a lithographic (planographic) printing plate (claims and examples). Koizumi, Namba et al. and Mitsumoto et al. are analogous art in the lithography printing plate field. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the plate-making method of Mitsumoto et al. in view of Namba et al. to include a step of developing with a developer having a pH in the range of 2 to 14 as taught by Koizumi in view of improving the affinity of the image regions [0178].
Response to Arguments
Applicant's arguments filed 02/22/2022 have been fully considered but they are not persuasive. Applicant’s principle arguments are the following:	
A) Applicant argues that Mitsumoto does not disclose that the protective layer is an outermost layer and has a plurality of protrusions containing, as a main component, a polymer compound on the protective layer. Namba discloses an aluminum support having an aluminum anodized film between an image recording layer and the aluminum support, however the position of the aluminum anodized of the aluminum anodized film is not an outermost layer. Therefore, Namba does not disclose that a protective layer is an outermost layer and has a plurality of protrusions containing, as a main component, a polymer compound of the protective layer. Moreover, according to the presently claimed invention, it is possible to provide a lithographic printing plate precursor with excellent development delay resistance and excelled plate feeding property of taking out a precursor from a laminate (paragraph [0008] and Examples in the present specification). These advantageous effects of the presently claimed invention are unexpected from Mitsumoto, Namba, and Koizumi by a person of ordinary skill in the art.
A) Examiner respectfully disagrees that Mitsumoto does not disclose that the protective layer is an outermost layer. Mitsumoto et al. specifically teach the protective layer can be the outermost layer (abstract and [0098-0110]). 
The present application specifically recites the polymer compounds are the protrusions. See claim 16 of present application. 
The examiner has added Namba et al. to specifically teach lithographic printing plate ([0002 and 0011]) comprising surfaces of the outermost layer on the side opposite the side where the image recording layer is provide has a plurality of protrusions and between the aluminum support. See claims, examples and paragraphs [0041-0068]. Namba et al. teach the image recording layer may optionally have a protective layer (outermost layer) formed thereon to prevent scuffing and other damage to the image recording layer to serve as oxygen barrier, and to prevent during exposure to high-intensity laser [0227]. Furthermore, the protective layer has heretofore of Namba is described in detail in Alles (US 3,458,311).  Alles specifically describes an adherent solid protective stratum (protective layer) comprising a macromolecular organic polymer or polymer mixture (the polymer compound containing the protrusion) that is polyvinyl alcohol resin or polyvinyl acetal resin (col. 1, line 71- col. 2, line 68). Namba et al. and Mitsumoto et al. are analogous art in the lithography printing plate field. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify lithographic printing plate of Mitsumoto et al to include the protective layer is the outermost layer and having a plurality of protrusions (polyvinyl alcohol or polyvinyl acetal) as taught by Namba et al. in view of prevent scuffing and other damage to the image recording layer to serve as oxygen barrier, and to prevent during exposure to high-intensity laser.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a lithographic printing plate precursor with excellent development delay resistance and excelled plate feeding property of taking out a precursor from a laminate) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, the rejection is maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANCEITY N ROBINSON/            Primary Examiner, Art Unit 1722